Citation Nr: 1115405	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-31 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1970 to September 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in June 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran's DD 214 Form shows his military occupational specialty was electrical and mechanical equipment repairman in the Navy.  The Veteran contends that tinnitus is due to his on-going exposure to noise from jet engines and other machinery on the flight deck.  

On VA examination in June 2008, the Veteran reported that the onset of tinnitus was 25 to 30 years earlier.  He indicated after service he had occupational noise exposure while working in at air station, paper recycling plant for twelve years, and during short term jobs in construction and manufacturing.  He also reported recreational noise exposure due to use of drills, chainsaws, lawn equipment, and attending occasional concerts.  As the claims folder was unavailable, the VA examiner was unable to offer an opinion on the etiology of tinnitus.  

In an addendum opinion in July 2009, a different VA examiner after reviewing the record concluded that tinnitus was less likely as not caused by or a result of the Veteran working on an aircraft carrier around jet engines.  The Board finds this opinion inadequate as it did not did not provide any supporting rationale for the conclusion reached.  

As the evidence of record does not contain sufficient competent medical evidence to decide the claim, additional development is needed under the duty to assist.  38 C.F.R. § 3.159(c)(4).

In the notice of disagreement in July 2008, the Veteran requested a de novo review and a Decision Review Officer hearing.  While a Decision Review Officer subsequently reviewed the record de novo as reflected in the statement of the case in July 2009, a hearing was not conducted.  Clarification is necessary from the Veteran as to whether he still wants a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran whether he wants a hearing by a Decision Review Officer.  

2.  Afford the Veteran a VA audiology examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that tinnitus is related to the Veteran's noise exposure in service.

In formulating the opinion, considering accepted medical principles, pertaining to the history, manifestation, clinical course, and character of tinnitus, in conjunction with the available clinical data, the VA examiner is asked to comment on the clinical significance that the Veteran did not have a hearing loss disability under 38 C.F.R. § 3.385 as of VA audiology examination in June 2008, more than 30 years after service.


If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when one cause, namely, the in-service noise exposure, is not more likely than any other to cause tinnitus and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.  

3.  After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


